The petition for certification by the defendants, John D. Mulville, Jr., and Anne B. Mulville, for appeal from the Appellate Court, 60 Conn. App. 901 (AC 19964/AC 19966), is granted, limited to the following issue:
“Did the Appellate Court properly affirm the judgment of the trial court affirming the foreclosure sale?”
*923The Supreme Court docket number is SC 16445.
Steven H. Levy, Jeanine M. Dumont and Richard F. Wareing, in support of the petition.
Denise M. Cloutier, William C. Franklin and Joseph P. Secóla, in opposition.
Decided December 20, 2000
SULLIVAN, J., did not participate in the consideration or decision of this petition.